J-S59015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    PERCY ST. GEORGE                           :
                                               :
                       Appellant               :      No. 2348 EDA 2013

           Appeal from the Judgment of Sentence December 3, 1997
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0405232-1997


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED NOVEMBER 30, 2018

       Appellant, Percy St. George, appeals from the judgment of sentence

nunc pro tunc entered in the Philadelphia County Court of Common Pleas,

following his jury trial convictions for four counts of robbery, six counts of

kidnapping, and one count each of recklessly endangering another person

(“REAP”), receiving stolen property (“RSP”), prohibited offensive weapons,

firearms not to be carried without a license, causing or risking a catastrophe,

and conspiracy.1 We affirm and grant counsel’s petition to withdraw.

       The relevant facts and procedural history of this case are as follows. On

February 6-7, 1997, Appellant and his co-conspirators kidnapped several

employees of the Financial Exchange Company in Philadelphia and held them

____________________________________________


1 18 Pa.C.S.A. §§ 3701(a)(1), 2901(a), 2705, 3925(a), 908(a), 6106(a),
3302, 903(a), respectively.
J-S59015-18


hostage in order to carry out what proved to be an unsuccessful scheme to

seize and rob an armored truck carrying cash and food stamps. The scheme

included forcing the employees into a van at gunpoint and taking them to

another location to obtain information about the armored truck delivery and

then taking them to one victim’s home, where her two young children were

present. The plan was to accompany one victim to the Exchange the next day

to rob it.

      A jury convicted Appellant of the offenses on October 22, 1997.         On

December 3, 1997, the court sentenced Appellant to an aggregate term of 15

to 30 years’ imprisonment. Appellant did not file post-sentence motions or a

direct appeal. Between 1999 and 2016, however, Appellant made multiple

attempts to have his direct appeal rights reinstated nunc pro tunc. The PCRA

court twice reinstated his direct appeal rights nunc pro tunc, in 2004 and in

2006, but each of those appeals was dismissed or quashed for failure to file a

brief or for having been raised in an untimely PCRA petition.

      On November 25, 2009, Appellant filed an amended counseled petition

for writ of habeas corpus in federal court (he had originally filed one pro se on

March 27, 2000, which was suspended during the pendency of Appellant’s

PCRA proceedings). The federal court granted Appellant conditional habeas

relief on August 2, 2012, vacating the judgment of sentence until his appellate

rights were reinstated nunc pro tunc by the state court. Though the August

2, 2012 order was noted on the trial court’s docket, no formal order was


                                      -2-
J-S59015-18


entered reinstating Appellant’s direct appeal rights nunc pro tunc.

      On July 15, 2013, Appellant filed a nunc pro tunc appeal. The court

appointed counsel on May 12, 2014. On February 19, 2016, this Court issued

a rule to show cause why the appeal should not be quashed as taken from an

order not entered on the appropriate docket. Appellant filed a response on

February 29, 2016, stating the federal court’s August 2, 2012 order should be

considered a nunc pro tunc reinstatement of Appellant’s direct appeal rights.

On March 8, 2016, the Commonwealth filed an answer, agreeing that the

federal court’s order and the trial court’s docketing of the federal court’s order

served to reinstate Appellant’s direct appeal rights nunc pro tunc. Upon review

of the various responses, this Court discharged the rule to show cause.

      On November 2, 2016, however, this Court dismissed the appeal for

failure to file a brief. Appellant filed an application to reinstate the appeal on

November 18, 2016, and on November 29, 2016, this Court reinstated the

appeal and remanded for the trial court to order Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

The trial court ordered the Rule 1925(b) statement on April 6, 2017. In lieu

of a concise statement, counsel filed a Rule 1925(c)(4) statement on April 27,

2017, of his intent to file an Anders brief.      On April 6, 2018, this Court

dismissed the appeal again for failure to file a brief.       Appellant filed an

application to reinstate the appeal on April 17, 2018, which this Court granted

on April 23, 2018. On the same day, counsel filed an application to withdraw


                                      -3-
J-S59015-18


and an Anders brief in this Court.

      As a preliminary matter, counsel seeks to withdraw his representation

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967) and Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349

(2009). Anders and Santiago require counsel to: (1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,

counsel has concluded the issues to be raised are wholly frivolous; (2) file a

brief referring to anything in the record that might arguably support the

appeal; and (3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,
978 A.2d at 358-61.      Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements

to withdraw, this Court makes an independent review of the record to confirm

that the appeal is wholly frivolous. Commonwealth v. Palm, 903 A.2d 1244,

1246 (Pa.Super. 2006).

      In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor [Commonwealth v. McClendon, 495
Pa. 467, 434 A.2d 1185 (1981)] requires that counsel’s brief
          provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To repeat,

                                     -4-
J-S59015-18


         what the brief must provide under Anders are references
         to anything in the record that might arguably support the
         appeal.

                                   *     *   *

         Under Anders, the right to counsel is vindicated by
         counsel’s examination and assessment of the record and
         counsel’s references to anything in the record that arguably
         supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set forth
         counsel’s conclusion that the appeal is frivolous; and (4)
         state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

      Instantly, Appellant’s counsel has filed a petition to withdraw.        The

petition states counsel conducted a conscientious review of the record and

determined the appeal is wholly frivolous. Counsel also supplied Appellant

with a copy of the brief and a letter explaining Appellant’s right to retain new

counsel or to proceed pro se to raise any additional issues Appellant deems

worthy of this Court’s attention.      In the Anders brief, counsel provides a

summary of the facts and procedural history of the case. Counsel’s argument

refers to relevant law that might arguably support Appellant’s issues. Counsel

further states the reasons for his conclusion that the appeal is wholly frivolous.


                                       -5-
J-S59015-18


Therefore, counsel has substantially complied with the technical requirements

of Anders and Santiago.

       Appellant has not responded to the Anders brief pro se or with newly

retained private counsel. Counsel raises the following issue on Appellant’s

behalf:

          IS [APPELLANT’S] APPEAL FRIVOLOUS SUCH                THAT
          COUNSEL SHOULD BE PERMITTED TO WITHDRAW?

(Anders Brief at 2).

       Appellant argues the trial court should have granted his motion to

suppress the out-of-court photo array identifications, where the procedures

used were unduly suggestive because Appellant’s photograph occupied the

first position in the arrays. Appellant also avers the evidence presented at

trial was insufficient to support the various convictions.   Finally, Appellant

raises an unspecified allegation of trial counsel’s ineffectiveness.2 Appellant


____________________________________________


2 “[A]s a general rule, a petitioner should wait to raise claims of ineffective
assistance of trial counsel until collateral review.” Commonwealth v. Grant,
572 Pa. 48, 67, 813 A.2d 726, 738 (2002). Our Supreme Court has recognized
two very limited exceptions to the general rule in Grant regarding when trial
courts may review ineffective assistance of counsel claims: (1) in
extraordinary circumstances where claims of trial counsel’s ineffectiveness are
apparent from the record and immediate consideration best serves the
interests of justice and/or (2) where there is good cause shown and review of
the claim is preceded by a waiver of the right to seek collateral review.
Commonwealth v. Holmes, 621 Pa. 595, 598-99, 79 A.3d 562, 563-64
(2013). Neither of these exceptions applies in the present case. Therefore,
as Appellant concedes, this appeal is not the proper time to raise or address
any ineffectiveness of counsel claim. Instead, Appellant will have to wait to
raise his claim(s) in a timely filed PCRA petition. Thus, we give this generic
ineffectiveness of trial counsel claim no further attention.

                                           -6-
J-S59015-18


concludes he is entitled to some form of relief. We disagree.

      We review the denial of a suppression motion as follows:

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.

            [W]e may consider only the evidence of the
            prosecution and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole. Where the record
            supports the findings of the suppression court, we are
            bound by those facts and may reverse only if the court
            erred in reaching its legal conclusions based upon the
            facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).      “It is within the

suppression court’s sole province as factfinder to pass on the credibility of

witnesses and the weight to be given their testimony.” Commonwealth v.

Clemens, 66 A.3d 373, 378 (Pa.Super. 2013) (quoting Commonwealth v.

Gallagher, 896 A.2d 583, 585 (Pa.Super. 2006)).

      “A photographic identification is unduly suggestive when the procedure

creates a substantial likelihood of misidentification.”   Commonwealth v.

Fisher, 564 Pa. 505, 522, 769 A.2d 1116, 1126 (2001), cert. denied, 535
U.S. 906, 122 S. Ct. 1207, 152 L. Ed. 2d 145 (2002) (citing Commonwealth

v. Johnson, 542 Pa. 384, 396-97, 668 A.2d 97, 103 (1995), cert. denied,

519 U.S. 827, 117 S. Ct. 90, 136 L. Ed. 2d 46 (1996)). “Photographs used in

line-ups are not unduly suggestive if the suspect’s picture does not stand out

                                    -7-
J-S59015-18


more than those of the others, and the people depicted all exhibit similar facial

characteristics.” Fisher, supra at 522, 769 A.2d at 1126. The existence of

a single possibly suggestive element in an identification procedure does not

automatically     require    suppression     of   the   identification   evidence.

Commonwealth v. Monroe, 542 A.2d 113 (Pa.Super. 1988), appeal denied,

522 Pa. 574, 559 A.2d 36 (1989).

      “Whether an out-of-court identification is to be suppressed as unreliable,

and hence violative of due process, is determined from the totality of the

circumstances.” Commonwealth v. Sutton, 496 Pa. 91, 94, 436 A.2d 167,

169 (1981). Reliability of an out-of-court identification is determined under a

totality of the circumstances by considering, inter alia, the following specific

factors: “the witness’ ability ‘to observe the criminal act; the accuracy of the

photo array selection and other descriptions; the lapse of time between the

act and any line-up; and any failure to identify the defendant on prior

occasions.’” Commonwealth v. Santiago, 579 Pa. 46, 74, 855 A.2d 682,

698 (2004) (quoting Commonwealth v. Baker, 531 Pa. 541, 614 A.2d 663

(1992)).

      With respect to a sufficiency claim:

           The standard we apply in reviewing the sufficiency of the
           evidence is whether viewing all the evidence admitted at
           trial in the light most favorable to the verdict winner, there
           is sufficient evidence to enable the fact-finder to find every
           element of the crime beyond a reasonable doubt. In
           applying [the above] test, we may not weigh the evidence
           and substitute our judgment for the fact-finder. In addition,
           we note that the facts and circumstances established by the

                                       -8-
J-S59015-18


         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [finder] of fact while passing upon the credibility of
         witnesses and the weight of the evidence produced, is free
         to believe all, part or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005) (quoting

Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super. 2003)).

      The Pennsylvania Crimes Code defines the offense of robbery in relevant

part as follows:

         § 3701. Robbery

         (a)    Offense defined.―

               (1) A person is guilty of robbery if, in the course of
               committing a theft, he:

                (i)   inflicts serious bodily injury upon another;

                (ii) threatens another with or intentionally puts him
                in fear of immediate serious bodily injury;

                (iii) commits or threatens immediately to commit any
                felony of the first or second degree;

                (iv) inflicts bodily injury upon another or threatens
                another with or intentionally puts him in fear of
                immediate bodily injury;

                (v) physically takes or removes property from the
                person of another by force however slight; or


                                       -9-
J-S59015-18


                                    *   *    *

18 Pa.C.S.A. § 3701(a)(1). The Crimes Code defines kidnapping as follows:

        § 2901. Kidnapping

        (a) Offense defined.―… [A] person is guilty of
        kidnapping if he unlawfully removes another a substantial
        distance under the circumstances from the place where he
        is found, or if he unlawfully confines another for a
        substantial period in a place of isolation, with any of the
        following intentions:

           (1) To hold for ransom or reward, or as a shield or
           hostage.

           (2) To facilitate commission of any felony or flight
           thereafter.

           (3) To inflict bodily injury on or to terrorize the victim
           or another.

           (4) To interfere with the performance by public officials
           of any governmental or political function.

18 Pa.C.S.A. § 2901(a). Section 2705 of the Crimes Code provides:

        § 2705. Recklessly endangering another person

        A person commits a misdemeanor of the second degree if
        he recklessly engages in conduct which places or may place
        another person in danger of death or serious bodily injury.

18 Pa.C.S.A. § 2705. The Pennsylvania Crimes Code defines receiving stolen

property as follows:

        § 3925. Receiving stolen property

        (a) Offense defined.—A person is guilty of theft if he
        intentionally receives, retains, or disposes of movable
        property of another knowing that it has been stolen, or
        believing that it has probably been stolen, unless the
        property is received, retained, or disposed with intent to

                                   - 10 -
J-S59015-18


        restore it to the owner.

18 Pa.C.S.A. § 3925(a).       The Crimes Code defines prohibited offensive

weapons as follows:

        § 908. Prohibited offensive weapons

        (a) Offense defined.—A person commits a misdemeanor
        of the first degree if, except as authorized by law, he makes,
        repairs, sells, or otherwise deals in, uses, or possesses any
        offensive weapon.

18 Pa.C.S.A. § 908(a).      Section 6106 of the Crimes Code in relevant part

provides:

        § 6106. Firearms not to be carried without a license

        (a)   Offense defined.−

            (1) Except as provided in paragraph (2), any person
            who carries a firearm in any vehicle or any person who
            carries a firearm concealed on or about his person,
            except in his place of abode or fixed place of business,
            without a valid and lawfully issued license under this
            chapter commits a felony of the third degree.

            (2) A person who is otherwise eligible to possess a
            valid license under this chapter but carries a firearm in
            any vehicle or any person who carries a firearm
            concealed on or about his person, except in his place of
            abode or fixed place of business, without a valid and
            lawfully issued license and has not committed any other
            criminal violation commits a misdemeanor of the first
            degree.

18 PA.C.S.A. § 6106(a). The Crimes Code also defines the offense of risking

a catastrophe as follows:

        § 3302. Causing or risking catastrophe

        (a) Causing catastrophe.―A person who causes a

                                     - 11 -
J-S59015-18


         catastrophe by explosion, fire, flood, avalanche, collapse of
         building, release of poison gas, radioactive material or other
         harmful or destructive force or substance, or by any other
         means of causing potentially widespread injury or
         damage…commits a felony of the first degree if he does so
         intentionally or knowingly, or a felony of the second degree
         if he does so recklessly.

         (b) Risking catastrophe.―A person is guilty of a felony
         of the third degree if he recklessly creates a risk of
         catastrophe in the employment of fire, explosives or other
         dangerous means listed in subsection (a) of this section.

18 Pa.C.S.A. § 3302. Section 903(a) of the Crimes Code provides:

         § 903. Criminal Conspiracy

         (a) Definition of conspiracy.—A person is guilty of
         conspiracy with another person or persons to commit a
         crime if with the intent of promoting or facilitating its
         commission he:

             (1) agrees with such person or persons that they or
             one or more of them will engage in conduct which
             constitutes such crime or an attempt or solicitation to
             commit such crime;

             (2) agrees to aid such other person or persons in the
             planning or commission of such crime or of an attempt
             or solicitation to commit such crime.

18 Pa.C.S.A. § 903(a).

      Instantly, regarding Appellant’s suppression motion and sufficiency of

the evidence claims, the original trial court reasoned:

         [Appellant] first argues that the [c]ourt erred in not
         suppressing the photographic array and identifications that
         led to his arrest. This contention is meritless, as there was
         clearly probable cause for [Appellant’s] arrest, and the
         photographic array was not suggestive.

         [Appellant]     challenges   the      photographic   array   as

                                      - 12 -
J-S59015-18


       suggestive, presumably because his photograph was in the
       first position. During the hearing on the Motion to Suppress,
       testimony from Detective Grimm of the Philadelphia Police
       Department established the process of generating a photo
       lineup. The suspect is entered into the computer, and the
       parameters of his build, height, and weight are determined
       by the computer. The computer then brings up photographs
       of other people with similar parameters and randomly
       generates the order of the lineup.

       The position of a suspect’s photo in a randomly generated
       lineup cannot be challenged as prejudicial. If this argument
       was accepted, then any defendant could challenge a lineup
       based on a purported dislike of the order of the photos, by
       claiming their position was prejudicial. Clearly, this cannot
       be allowed.      As there was no possibility of police
       manipulation in this case, the photo array was not unduly
       suggestive, and properly admitted.

       The information that led to [Appellant’s] photo being placed
       in a lineup was that on February 7, 1997, Detective Senior
       received information from a reliable source that an
       anonymous black female had implicated [Appellant] in the
       robbery by name. Based on that information, a photograph
       of [Appellant] was inserted in a photo lineup, which was
       subsequently shown to another suspect and two of the
       victims.

       Nothing about the manner in which the identifications took
       place was suggestive either. The photographic array was
       first shown to Jay Diaz, another suspect in the robbery and
       kidnappings. Diaz positively identified [Appellant]. Three
       lineups containing possible suspects were then shown to two
       of the kidnapping victims.       Both positively identified
       [Appellant]. Although they were in the same house to view
       the photos, one victim was taken into the kitchen to view
       the photos while the other remained in the living room.
       There was no opportunity for them to consult with each
       other during the process of viewing the photos.          No
       information was given by the Detective to suggest that the
       perpetrator’s photo was or was not in the array. Clearly,
       based on three independent identifications of [Appellant’s]
       photograph by another suspect and two of the victims, there
       was probable cause for an arrest warrant, and no reason to

                                  - 13 -
J-S59015-18


           suppress the identifications.

           [Appellant’s] second contention is that the evidence was
           insufficient to sustain the guilty verdicts returned by the
           jury. This is simply not the case. [Appellant] was identified,
           both in court, and from photographic arrays, by three of the
           kidnapping victims, one of his co-conspirators, and a police
           officer. In addition, the fact that [Appellant’s] fingerprints
           were found on a newspaper in one of the vehicles used
           during the robbery provided circumstantial evidence of
           [Appellant’s] participation in the crime.

           The direct and circumstantial evidence taken together was
           more than sufficient to sustain the jury’s verdict of guilty.

(Trial Court Opinion, filed November 17, 2004, at 3-5) (internal citations

omitted).     The record supports the trial court’s analysis.        Moreover, a

sufficiency of the evidence claim must identify the specific element or

elements of the offenses and how the evidence presented at trial failed to

establish those offenses. See generally Commonwealth v. Manley, 985
A.2d 256 (Pa.Super. 2009), appeal denied, 606 Pa. 671, 996 A.2d 491 (2010).

Here, Appellant does not actually single out those elements or crimes, which

the Commonwealth failed to establish.           Therefore, we decline to address

Appellant’s sufficiency claims in further detail.      Following our independent

review of the record, we confirm the appeal is frivolous. See Palm, supra.

Accordingly, we affirm the judgment of sentence and grant counsel’s petition

to withdraw.

      Judgment of sentence affirmed.            Counsel’s petition to withdraw is

granted.




                                       - 14 -
J-S59015-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/18




                          - 15 -